Case: 3:06-cr-00061-TMR-MRM Doc #: 325 Filed: 11/17/20 Page: 1 of 9 PAGEID #: 4635




                               UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

    UNITED STATES OF AMERICA,                                  :
                                                               :
                   Plaintiff,                                  :    Case No. 3:06-cr-61
                                                               :
          v.                                                   :
                                                               :    Judge Thomas M. Rose
    CHRISTOPHER HUNTER,                                        :
                                                               :
                   Defendant.                                  :
______________________________________________________________________________

        ENTRY AND ORDER DENYING MOTION FOR COMPASSIONATE
                             RELEASE (DOC. 317)
______________________________________________________________________________

         This case is before the Court on Defendant’s Motion for Compassionate Release (Doc.

317) (the “Motion”), filed by Christopher Hunter (“Hunter”). Hunter is currently incarcerated at

FCI [Federal Correctional Institution] Petersburg in Virginia. Hunter asks the Court to reduce his

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The United States (the “Government”) filed a

Response in Opposition (Doc. 321) (the “Response”), in which the Government opposes the

motion and asks the Court to deny it. Hunter, through counsel, filed a Reply in Support of the

Motion (the “Reply”) (Doc. 324). The Court has also received additional documents related to the

Motion, including a letter from Lisa Jacobi (Doc. 318). The matter is ripe for review.1 For the

reasons discussed below, the Court DENIES the Motion.


1
  Section 603(b) of the First Step Act, which was signed into law on December 21, 2018, modified 18 U.S.C. § 3582
to allow a defendant to bring a motion on his or her own behalf either “[1] after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [2]
the lapse of 30 days from the receipt of such request by the warden of the defendant’s facility, whichever is earlier.”
18 U.S.C. § 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat. 5194; see also United States v. Alam, 960 F.3d 831, 833-
34 (6th Cir. 2020) (“If the Director of the Bureau of Prisons does not move for compassionate release, a prisoner
may take his claim to court only by moving for it on his own behalf. To do that, he must fully exhaust all
administrative rights to appeal with the prison or wait 30 days after his first request to the prison,” and “[p]risoners
who seek compassionate release have the option to take their claim to federal court within 30 days, no matter the
appeals available to them”) (internal quotation marks omitted) (alterations adopted). Relevant to this Motion,

                                                           1
Case: 3:06-cr-00061-TMR-MRM Doc #: 325 Filed: 11/17/20 Page: 2 of 9 PAGEID #: 4636




    I.       BACKGROUND

         Hunter was indicted on March 28, 2006 and convicted by a jury on all four counts presented

in a Superseding Indictment. (Docs. 22, 51.) The four counts were: possession of cocaine with

the intent to distribute, in violation of 21 U.S.C. § 841(a)(1); conspiracy to distribute in excess of

five kilograms of cocaine, in violation of 21 U.S.C. § 846; possession of a firearm in furtherance

of a drug crime, in violation of 18 U.S.C. § 924(c)(1); and being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1). The Sixth Circuit reversed the conviction for possession of

a firearm in furtherance of a drug offense but affirmed the remaining convictions. United States

v. Hunter, 558 F.3d 495, 503, 508 (6th Cir. 2009). On remand, this Court entered an amended

judgment and sentenced Hunter to an aggregate term of 360 months incarceration; five years of

supervised release; and a $100 special assessment for each conviction. (Doc. 119.) Hunter

appealed again, but the Sixth Circuit affirmed, and the United States Supreme Court denied

certiorari. United States v. Hunter, 646 F.3d 372, 379 (6th Cir. 2011); Hunter v. United States,

565 U.S. 937, 132 S. Ct. 390, 181 L. Ed. 2d 245 (2011).

         While incarcerated, Hunter has filed several motions for a reduction of sentence under

Section 3582. (See Docs. 212, 264, 312, 317.) The first was an unopposed motion to reduce his

sentence, pursuant to a retroactive application of an amendment to the Sentencing Guidelines.

(Doc. 212 at PAGEID # 3304.) The Court granted that motion and reduced Hunter’s sentence on

the first count from a term of 360 months incarceration to 324 months. (Doc. 214 at PAGEID #

3309.) Hunter subsequently filed two motions pursuant to 18 U.S.C. § 3582(c)(1)(A) and asserted


Hunter petitioned the Warden for compassionate release on July 27, 2020. (Doc. 317-2 at PAGEID # 4404.) To the
extent that Hunter’s requests for compassionate release to the Warden and the Court contain the same alleged
reasons, the Court finds that Hunter has satisfied the exhaustion requirement because 30 days have passed since the
Warden’s receipt of the request for compassionate release. (Id.; Doc. 317.) To the extent that the Motion contains
new alleged reasons for release that have not been previously presented to the Warden for consideration, the Court
finds that the Government has elected to waive the exhaustion requirement for this Motion only. (See Doc. 321 at
PAGEID # 4445 n. 2.) Therefore, the Court will proceed to the merits.

                                                         2
Case: 3:06-cr-00061-TMR-MRM Doc #: 325 Filed: 11/17/20 Page: 3 of 9 PAGEID #: 4637




various reasons for why the Court should grant compassionate release. (See Docs. 264, 312.) The

Court denied those motions, as well as a motion to reconsider the denial of one of them. (Docs.

294, 309, 310, 314.) Hunter is 48 years old and has an anticipated release date of January 17,

2029. See https://www.bop.gov/inmateloc.

    II.      ANALYSIS

          Hunter now asks the Court to “grant a reduction in sentence to time served or to probation

with or without a condition of home confinement.” (Doc. 317 at PAGEID # 4386.)

          A. Legal Standards

          A district court has limited authority to modify a sentence. “Generally speaking, once a

court has imposed a sentence, it does not have the authority to change or modify that sentence

unless such authority is expressly granted by statute.” United States v. Hammond, 712 F.3d 333,

335 (6th Cir. 2013). Section 3582(c)(1)(A) grants such authority in certain limited circumstances.

It provides in part:

          The court may not modify a term of imprisonment once it has been imposed except
          that—in any case—the court … may reduce the term of imprisonment (and may
          impose a term of probation or supervised release with or without conditions that
          does not exceed the unserved portion of the original term of imprisonment), after
          considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent that
          they are applicable, if it finds that extraordinary and compelling reasons warrant
          such a reduction … and that such a reduction is consistent with applicable policy
          statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i). Thus, the Court can modify a term of imprisonment if it finds that

(1) “extraordinary and compelling reasons warrant such a reduction,” (2) “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission,” and (3) such

a reduction is appropriate “after considering the factors set forth in section 3553(a) to the extent

that they are applicable.” 18 U.S.C. § 3582(c)(1)(A)(i); see also United States v. Kincaid, 802 F.




                                                  3
Case: 3:06-cr-00061-TMR-MRM Doc #: 325 Filed: 11/17/20 Page: 4 of 9 PAGEID #: 4638




App’x 187, 188 (6th Cir. 2020); United States v. Spencer, No. 20-3721, 2020 U.S. App. LEXIS

28051, at *4, 2020 WL 5498932 (6th Cir. Sept. 2, 2020).

         First, commentary to an applicable policy statement issued by the Sentencing Commission

identifies four, relatively narrow, circumstances in which “extraordinary and compelling reasons”

may exist.2 United States Sentencing Commission, Guidelines Manual, § 1B1.13, at cmt. n. 1

(Nov. 1, 2018) (Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A) (Policy

Statement)). Those four circumstances are: (A) Medical Condition of the Defendant; (B) Age of

the Defendant; (C) Family Circumstances; and (D) other extraordinary and compelling reasons.

Id. Each of the four circumstances has its own parameters. Id. Commentary also confirms that,

“[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an extraordinary

and compelling reason for purposes of this policy statement.” Id. at cmt. n. 3; see also United

States v. Keefer, No. 19-4148, 2020 U.S. App. LEXIS 32723, at *6-7, 2020 WL 6112795 (6th Cir.

Oct. 16, 2020) (“[i]n Application Note 1 to § 1B1.13, the Commission also listed the ‘extraordinary

and compelling reasons’ that might entitle a defendant to a sentence reduction”).

         Second, that same applicable policy statement also requires that the defendant not be “a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

Id.; see also Kincaid, 802 F. App’x at 188; Spencer, 2020 U.S. App. LEXIS 28051, at *4 (“[t]he

district court must also find that the defendant is not a danger to the safety of any other person or

to the community”) (internal quotation marks omitted). Section 3142(g) provides factors to be

considered in making that “danger to the safety” determination.3 18 U.S.C. § 3142(g); see also


2
  See 28 U.S.C. § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing
modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be considered extraordinary
and compelling reasons for sentence reduction, including the criteria to be applied and a list of specific examples”).
3
  Specifically, 18 U.S.C. § 3142(g) states:
     “(g) Factors to be considered. The judicial officer shall, in determining whether there are conditions of release
     that will reasonably assure the appearance of the person as required and the safety of any other person and the
     community, take into account the available information concerning—

                                                           4
Case: 3:06-cr-00061-TMR-MRM Doc #: 325 Filed: 11/17/20 Page: 5 of 9 PAGEID #: 4639




United States v. Jones, No. 20-3748, 2020 U.S. App. LEXIS 32451, at *4-5 (6th Cir. Oct. 14,

2020).

         Third, the factors set forth in Section 3553(a) “include, among others, ‘the nature and

circumstances of the offense’; the defendant’s ‘history and characteristics’; the need for the

sentence imposed to reflect the seriousness of the offense, provide just punishment, and afford

adequate deterrence; and the need to avoid unwarranted sentencing disparities.” Jones, 2020 U.S.

App. LEXIS 32451, at *6 (quoting 18 U.S.C. § 3553(a)(1), (2), (6)).

         Finally, it remains that “compassionate release is discretionary, not mandatory.” United

States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020); see also 18 U.S.C. § 3582(c)(1)(A)(i)

(stating that a court “may” reduce the term of imprisonment); Keefer, 2020 U.S. App. LEXIS

32723, at *7 (“The statute’s plain text makes evident the discretionary nature of a compassionate-

release decision,” and “the statute lists factors that, when present, permit a district court to reduce

a sentence”) (emphasis in original).




         (1) the nature and circumstances of the offense charged, including whether the offense is a crime of
         violence, a violation of section 1591 [18 USCS § 1591], a Federal crime of terrorism, or involves a minor
         victim or a controlled substance, firearm, explosive, or destructive device;
         (2) the weight of the evidence against the person;
         (3) the history and characteristics of the person, including—
              (A) the person’s character, physical and mental condition, family ties, employment, financial
              resources, length of residence in the community, community ties, past conduct, history relating to drug
              or alcohol abuse, criminal history, and record concerning appearance at court proceedings; and
              (B) whether, at the time of the current offense or arrest, the person was on probation, on parole, or on
              other release pending trial, sentencing, appeal, or completion of sentence for an offense under Federal,
              State, or local law; and
         (4) the nature and seriousness of the danger to any person or the community that would be posed by the
         person’s release. In considering the conditions of release described in subsection (c)(1)(B)(xi) or
         (c)(1)(B)(xii) of this section, the judicial officer may upon his own motion, or shall upon the motion of the
         Government, conduct an inquiry into the source of the property to be designated for potential forfeiture or
         offered as collateral to secure a bond, and shall decline to accept the designation, or the use as collateral, of
         property that, because of its source, will not reasonably assure the appearance of the person as required.”

                                                            5
Case: 3:06-cr-00061-TMR-MRM Doc #: 325 Filed: 11/17/20 Page: 6 of 9 PAGEID #: 4640




         B. Application

         In support of his Motion, Hunter asserts that the Court should release him because of the

COVID-19 pandemic, alleged poor conditions at FCI Petersburg, and certain identified health

conditions, namely:

    1. Obesity with a body mass index (BMI) of 40 (Doc. 317 at PAGEID # 4359; Doc. 324 at
       PAGEID # 4618);

    2. Asthma (Doc. 317 at PAGEID # 4359);

    3. A weakened immune system due to prolonged steroid treatment (Doc. 317 at PAGEID #
       4359; Doc. 324 at PAGEID # 4618);

    4. Arthritis in his knees that, according to Hunter, require surgery and steroid injections that
       have not occurred since the COVID-19 pandemic began (Doc. 317 at PAGEID # 4359;
       Doc. 324 at PAGEID # 4620); and

    5. A previous positive COVID-19 test and fear of reinfection (Doc. 324 at PAGEID 4621-
       22).

Hunter also asserts that he has used his time in prison to better himself and engage in rehabilitative

programing to the extent that “he is no longer a threat to public safety.” (Doc. 317 at PAGEID #

4380.)

         For the purposes of the Court’s analysis, the Court will assume––without deciding––that

Hunter has demonstrated that his stated health conditions present an extraordinary and compelling

reason to warrant relief.4 However, as addressed above, that does not end the Court’s inquiry. The

Court must still consider whether Hunter is a danger to the safety of any other person or to the

community and if the reduction would be appropriate after considering the § 3553(a) factors to the

extent they are applicable.


4
  The Court emphasizes that it does not find any circumstance (separately or combined) alleged by Hunter to qualify
as “extraordinary and compelling reasons [that] warrant a reduction” in his sentence. 18 U.S.C. § 3582(c)(1)(A)(i).
As shown herein, the Court need not address that question to decide this motion. See Keefer, 2020 U.S. App LEXIS
32723, at *16 (“[e]ven if [the defendant’s] health condition is ‘extraordinary and compelling,’ the district court
retained discretion to conclude that [the defendant’s] individual circumstances did not warrant a sentence
reduction”).

                                                         6
Case: 3:06-cr-00061-TMR-MRM Doc #: 325 Filed: 11/17/20 Page: 7 of 9 PAGEID #: 4641




         The Court has previously found—within the past year—that Hunter is a danger to the safety

of another person or to the community, and nothing presented in the current Motion has changed

the Court’s mind. (See Doc. 294 at PAGEID # 4210.) Hunter again argues that he is not a danger

to the community because he has no prior convictions for violent crime. (See Doc. 324 at PAGEID

# 4625.) Despite what Hunter says about his past crimes, he was convicted of serious offenses

involving a controlled substance (cocaine) and a firearm.5 (Doc. 264 at PAGEID # 3958; Doc.

278 at PAGEID # 4107.) Hunter also has a significant criminal history. See Hunter, 558 F.3d at

507 (discussing the calculation of Hunter’s criminal history score for purposes of sentencing).

Despite Hunter’s arguments and submissions, the Court, again, does not “determine that the

defendant is not a danger to the safety of any other person in the community, as provided in 18

U.S.C. § 3142(g).” U.S.S.C, Guidelines Manual, § 1B1.13.

         Finally, as part of its analysis, the Court also has considered the Section 3553(a) factors to

the extent that they are applicable. A number of applicable factors weigh against granting the

Motion. For example, the Court finds that the “nature and circumstances of the offense” do not

favor early release, for the reasons set forth above. 18 U.S.C. § 3553(a)(1); United States v.

Westine, No. 20-5233, 2020 U.S. App. LEXIS 21418, at *3-4 (6th Cir. July 9, 2020) (“district

courts may consider the nature and circumstances of the offense … in addition to [the defendant’s]

age and health conditions”). Additionally, the Court finds that the need for the sentence imposed

to reflect the seriousness of the offense, promote respect for the law, provide just punishment,

afford adequate deterrence for criminal conduct, and protect the public from further crimes of the


5
 Hunter’s operation included multiple acquaintances to aid in the distribution of cocaine, and Hunter carried a gun
for protection. United States v. Hunter, 558 F.3d 495, 499-500 (6th Cir. 2009). Two of Hunter’s associates
estimated that Hunter’s operation distributed between 46.49 to 69.17 kilograms of cocaine in three years. Id. at 506.
More than a year before his indictment in this case, police had “obtained a warrant to search Hunter’s residence…,
where they found Hunter, sitting with a gun nearby, [two other men], as well as a blender, a press, a scale, and crack
cocaine in plastic baggies. Hunter was taken into custody but was later released. He then resumed selling cocaine
….” Id. (emphasis added).

                                                          7
Case: 3:06-cr-00061-TMR-MRM Doc #: 325 Filed: 11/17/20 Page: 8 of 9 PAGEID #: 4642




defendant do not favor early release. 18 U.S.C § 3553(a)(2)(A)-(C). Hunter has a substantial

portion of his sentence remaining (see Doc. 317 at PAGEID # 4369). Kincaid, 802 F. A’ppx at

188 (“the need to provide just punishment, the need to reflect the seriousness of the offense, and

the need to promote respect for the law permit the court to consider the amount of time served in

determining whether a sentence modification is appropriate”). Releasing Hunter with so much of

his sentence remaining “minimizes both the impact of [his] crime[s] and the seriousness of [his]

offense[s].” Chambliss, 948 F.3d at 694.

           In summary, in addition to finding that Hunter is a threat to the community, the Court finds

that the consideration of applicable Section 3553(a) factors further supports the denial of the

Motion. United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020) (affirming denial of

compassionate release where “the District Court reasonably concluded that several of the § 3553(a)

factors—including … the need to reflect the seriousness of the offense, promote respect for the

law, and afford adequate deterrence—counsel against compassionate release …”). Thus, while

the Court recognizes and commends the rehabilitative steps Hunter has taken while incarcerated,

the circumstances here do not warrant early release pursuant to Section 3582(c)(1)(A).

    III.      CONCLUSION

           Hunter does not meet the requirements necessary to be granted relief under 18 U.S.C. §

3582(c)(1)(A). For the reasons stated above, the Court DENIES the Motion for Compassionate

Release (Doc. 317).6




6
 The Court acknowledges the valuable contribution and assistance of judicial extern Ashley Oravetz in drafting this
order.

                                                         8
Case: 3:06-cr-00061-TMR-MRM Doc #: 325 Filed: 11/17/20 Page: 9 of 9 PAGEID #: 4643




       DONE and ORDERED in Dayton, Ohio, this Tuesday, November 17, 2020.

                                                         s/Thomas M. Rose
                                                 ________________________________
                                                         THOMAS M. ROSE
                                                 UNITED STATES DISTRICT JUDGE




                                         9
